By the whole Court.
The recognizance before the justice, that the defendant should abide the order of the Court of Common jPleas, as well as for his appearance, was well taken within the statute; and is according to the course of proceedings in like cases in England. And it appears, that the recognizance has become forfeit, for the. principal’s not abiding the order of court, and also for nonappearanee. The records do not show that an appearance was admitted, or that the principal was delivered up in court; which are facts, to be proved only by the record, according to a late determination, in the case of Fitch v. Hall, ante, 18, affirmed in the Supreme Court of Errors.
That more than a year had elapsed from the. time of the final judgment against the principal, before the bringing this suit; this would ordinarily have exonerated the bail — but it did not exonerate him in this case. The judgment here, was for the quarterly payments, for. four years from *269the birth of tlie child, and the recognizance held for the performance of the whole: The declaration, therefore, sets forth a good cause of action, and there is nothing disclosed by the defendant sufficient to bar the recovery.